Case 5:17-cv-01065-DSF-AS Document 247 Filed 10/06/20 Page 1 of 11 Page ID #:5055




   1

   2

   3

   4

   5

   6

   7
                          UNITED STATES DISTRICT COURT
   8
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   9

  10
       ATEF BANDARY,                           Case No.    5:17-cv-1065 DSF (ASx)
  11
                                               STIPULATION AND TRIAL
  12                    Plaintiff,             PROTECTIVE ORDER FOR
                                               MATERIALS CONSTITUTING
  13                                           SENSITIVE SECURITY
             vs.                               INFORMATION
  14
       DELTA AIR LINES, Inc., a
  15   corporation;
  16
                        Defendant.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                             -1-              Case No. 5:17-cv-1065 DSF AS
                           TRIAL PROTECTIVE ORDER FOR MATERIALS
                        CONSTITUTING SENSITIVE SECURITY INFORMATION
Case 5:17-cv-01065-DSF-AS Document 247 Filed 10/06/20 Page 2 of 11 Page ID #:5056




   1                  JOINT STIPULATION RE: PROTECTIVE ORDER
   2          WHEREAS Sensitive Security Information (SSI) is a specific category
   3   of information the Transportation Security Administration (TSA) has
   4   determined requires protection against unauthorized disclosure pursuant to 49
   5   U.S.C. § 114(r) and 49 C.F.R. Part 1520; and
   6          WHEREAS this case is set for a jury trial commencing on October 20,
   7   2020, at which time Plaintiff may seek to use or elicit certain SSI; and
   8          WHEREAS Defendant submits that no evidence that constitutes SSI is
   9   relevant to any remaining issues to be tried in this case, but enters into this
  10   stipulated protective order so SSI will be properly handled before and at trial if
  11   the Court determines it is relevant and admissible notwithstanding Defendant’s
  12   objections; and
  13          WHEREAS only “Covered Persons,” as defined by TSA regulations,
  14   may access SSI pursuant to 49 C.F.R. § 1520.7 and Defendant and defense
  15   counsel are Covered Persons, and Plaintiff’s counsel, Zein Obagi, was, in April
  16   2020, preliminarily approved by TSA to access SSI pursuant to Section 525(s)
  17   of Pub.L. No. 102-295; and
  18          WHEREAS TSA has determined, pursuant to its discretionary authority
  19   under 49 C.F.R. § 1520.15(e), to grant members of the jury, Plaintiff’s counsel,
  20   the plaintiff, the parties’ retained experts, clerical, legal, technical, trial
  21   consultant and insurance personnel assigned to this case access to certain SSI
  22   for purposes of trial subject to the terms and conditions set forth in this Order,
  23   and to designate them as “Covered Persons” pursuant to 49 C.F.R § 1520.7(m);
  24          IT THEREFORE STIPULATED, by and between the parties, through
  25   their respective counsel of record, and in order to ensure that all SSI to which
  26   they have access continues to be protected and safeguarded as specified below,
  27   through the trial of this action, that the Court enter a Protective Order as
  28   follows:
                                                -2-              Case No. 5:17-cv-1065 DSF AS
                              TRIAL PROTECTIVE ORDER FOR MATERIALS
                           CONSTITUTING SENSITIVE SECURITY INFORMATION
Case 5:17-cv-01065-DSF-AS Document 247 Filed 10/06/20 Page 3 of 11 Page ID #:5057




   1          IT IS HEREBY ORDERED THAT: This protective order shall govern how
   2   SSI will be handled including at trial and thereafter.
   3          A.      Preliminary Matters
   4                  1.    This Order shall govern any document, testimony,
   5   information or other material that potentially contains SSI that a party may
   6   seek to introduce or elicit in court filings forthwith and all hearings including at
   7   the Trial.
   8                  2.    SSI shall be safeguarded in such a way that it is not
   9   physically or visually accessible to persons who do not have a “need to know,”
  10   as defined in 49 C.F.R. § 1520.11. When unattended, SSI must be secured in a
  11   locked file cabinet, container or office, or other restricted access area.
  12                  3.    All documents or presentations containing SSI to be used at
  13   the Trial or that may be filed with the Court shall be marked as follows:
  14   “Confidential: Subject to SSI Protective Order in Atef Bandary v. Delta Air
  15   Lines, Inc.”
  16                  4.    In addition, as required by 49 C.F.R. § 1520.13, every
  17   document containing SSI must include the words “SENSITIVE SECURITY
  18   INFORMATION/UNDER SEAL” conspicuously at the top of each page and
  19   the “distribution limitation statement” (defined below) on the bottom, of: (i) the
  20   outside of any front and back cover, including a binder cover or folder, if the
  21   document has a front and back cover; (ii) any title page; and (iii) each page of
  22   the document. The distribution limitation statement is:
  23                  “WARNING: This record contains Sensitive Security
  24                  Information that is controlled under 49 CFR parts 15 and
                      1520. No part of this record may be disclosed to persons
  25
                      without a 'need to know', as defined in 49 CFR parts 15 and
  26                  1520, except with the written permission of the
                      Administrator      of    the     Transportation    Security
  27
                      Administration or the Secretary of Transportation.
  28                  Unauthorized release may result in civil penalty or other
                                                -3-              Case No. 5:17-cv-1065 DSF AS
                              TRIAL PROTECTIVE ORDER FOR MATERIALS
                           CONSTITUTING SENSITIVE SECURITY INFORMATION
Case 5:17-cv-01065-DSF-AS Document 247 Filed 10/06/20 Page 4 of 11 Page ID #:5058




   1
                     action. For U.S. government agencies, public disclosure is
                     governed by 5 U.S.C. 552 and 49 CFR parts 15 and 1520.”
   2
                     5.    The court reporter, who transcribes testimony during the
   3
       Trial, in which SSI may be discussed, shall promptly secure the transcript, if it
   4
       may contain SSI, in a password-protected manner.
   5
                     6.    Documents that are marked SSI or, though not marked,
   6
       contain SSI, shall be treated as confidential and shall not be published or made
   7
       available to the general public in any form (whether in paper or electronic
   8
       form), but instead shall be filed in court under seal. Material filed under seal
   9
       will be available only to the Covered Persons with a need to know.
  10
                     7.    Any Party who wishes to use a document with SSI
  11
       contained therein in connection with a motion or other submission to this Court
  12
       in connection with the Trial must file it and any pleadings, motions or other
  13
       papers containing SSI under seal. Where possible, only the portions of the
  14
       filings that contain SSI shall be filed under seal. With respect to court filings
  15
       made by either party of a sealed brief, appendix, motion, record, or any other
  16
       filing or submission containing SSI, counsel for the party responsible for the
  17
       filing will deliver the filing to TSA. TSA will prepare a final public version of
  18
       the filing.
  19
                     8.    Each party shall be responsible for filing the public,
  20
       redacted versions (as provided by TSA) of its own filings with this Court, in
  21
       accordance with whatever deadlines or requirements this Court may set for the
  22
       filing of such documents.
  23
                     9.    Documents that contain SSI may not be disseminated to
  24
       persons without a regulatory “need to know” as set forth in 49 C.F.R. §
  25
       1520.11 except with written permission from TSA. The right of access to all
  26
       materials marked SSI or containing SSI shall be limited to:
  27

  28
                                               -4-              Case No. 5:17-cv-1065 DSF AS
                             TRIAL PROTECTIVE ORDER FOR MATERIALS
                          CONSTITUTING SENSITIVE SECURITY INFORMATION
Case 5:17-cv-01065-DSF-AS Document 247 Filed 10/06/20 Page 5 of 11 Page ID #:5059




   1                         a.     the Court, including its legal and clerical personnel, and
   2   court reporters as Covered Persons pursuant to 49 C.F.R. §§ 1520(j) and (k); and
   3                         b.     these Covered Parties provided they have signed the
   4   Agreement to be bound by this Protective Order attached hereto as Exhibit A:
   5   Plaintiffs’ counsel, the plaintiff, the parties’ retained experts, clerical, legal,
   6   technical and insurance personnel assigned to this case (including the parties’ trial
   7   consultants).
   8          B.       Handling and Use of Sensitive Security Information at Trial
   9                   10.   Prior to the commencement of the Trial, each Party shall
  10   provide the Court and TSA with a list of all witnesses whose testimony may
  11   involve SSI.
  12                   11.   SSI may not be introduced in open court at the Trial. The
  13   courtroom shall be closed during any discussions involving SSI, which
  14   universe of documents has been reviewed by TSA and designated as SSI. Only
  15   Covered Persons with a need to know pursuant to 49 C.F.R. §§ 1520.7 and
  16   1520.11, the Court and its employees, and members of the jury may be present
  17   when SSI is openly displayed or discussed during the Trial.
  18                   12.   The Court shall instruct the members of the jury regarding
  19   their obligation not to disclose any SSI introduced during the Trial.
  20                   13.   Prior to their testimony, the parties shall advise any witness,
  21   whose testimony may involve SSI, regarding the restrictions on the disclosure
  22   of SSI during the Trial, and the witness’s obligation not to disclose SSI in open
  23   court. Accordingly, during trial, if either party’s attorney believes an area of
  24   testimony being elicited from the witness may implicate SSI, they shall alert
  25   the Court in advance of that line of questioning, so the Court can clear and
  26   close the courtroom. Additionally, if a witness believes the question calls for
  27   testimony that may implicate SSI, before answering, the witness will inform
  28   the Court, so the Court can clear and close the courtroom.
                                                  -5-              Case No. 5:17-cv-1065 DSF AS
                                TRIAL PROTECTIVE ORDER FOR MATERIALS
                             CONSTITUTING SENSITIVE SECURITY INFORMATION
Case 5:17-cv-01065-DSF-AS Document 247 Filed 10/06/20 Page 6 of 11 Page ID #:5060




   1                 14.   The defendant and their counsel, plaintiff’s counsel, Zein E.
   2   Obagi, Jr., plaintiff Atef Bandary and all persons deemed to have access to
   3   exhibits containing SSI for the duration of the Trial are responsible for
   4   ensuring that SSI Exhibits and SSI Trial Materials in their possession, custody
   5   or control, and all SSI contained therein, are protected from unauthorized
   6   disclosure.
   7                 15.   Counsel for the parties may make the necessary number of
   8   hard copies of any SSI Exhibit (an original SSI Exhibit and copies) or SSI Trial
   9   Material for use at the Trial.
  10                 16.   The original SSI Exhibit or SSI Trial Material shall be
  11   marked as an original, and each copy of such document shall be numbered.
  12                 17.   Each Party shall maintain a log of all SSI Exhibits and SSI
  13   Trial Materials in its possession, including a notation regarding what was
  14   provided to the Court and members of the jury during the Trial.
  15                 18.   Except when such documents are being used at the Trial,
  16   the original and all copies of all SSI Exhibits and SSI Trial Materials shall
  17   remain at all times in the responsible counsel’s custody and control.
  18                 19.   When SSI Exhibits or SSI Trial Materials are in the
  19   courtroom, they shall not be left on counsel table or otherwise in plain sight, or
  20   exposed in any manner to members of the public.
  21                 20.   At the conclusion of each day of Trial, including each day
  22   of jury deliberations, the courtroom deputy or other courtroom personnel
  23   designated by the Court shall collect and store in a secured container (such as a
  24   locked desk or file cabinet) all original SSI Exhibits (to the extent retained by
  25   the Court) and all copies of SSI Exhibits and SSI Trial Materials provided to
  26   the Court and/or the members of the jury.
  27                 21.   At the conclusion of each day of the Trial, all responsible
  28   Covered Persons shall ensure that the original and all copies of their SSI
                                                -6-              Case No. 5:17-cv-1065 DSF AS
                              TRIAL PROTECTIVE ORDER FOR MATERIALS
                           CONSTITUTING SENSITIVE SECURITY INFORMATION
Case 5:17-cv-01065-DSF-AS Document 247 Filed 10/06/20 Page 7 of 11 Page ID #:5061




   1   Exhibits and SSI Trial Materials have been collected and secured, to the extent
   2   not retained by the Court. The responsible counsel shall count the documents
   3   collected to ensure that all copies have been collected.
   4                 22.    The Parties shall submit pre-trial and trial transcripts that
   5   may contain SSI to TSA for review. All transcripts of any trial or pretrial
   6   proceedings that may contain SSI shall be treated as such pending TSA review.
   7                 23.    TSA shall promptly review any trial or pretrial transcripts
   8   that may contain SSI for the purpose of redacting any SSI contained therein
   9   prior to public filing.
  10                 24.    The unredacted version of any trial or pretrial proceedings
  11   that may contain SSI shall be filed under seal unless and until TSA determines
  12   that such transcripts do not contain SSI. The Parties and TSA shall advise the
  13   court reporter if a transcript may contain SSI so that it can be maintained under
  14   seal.
  15                 25.    To the extent real-time transcripts are available at the Trial,
  16   only Covered Persons with a need the Court and its employees and
  17   representatives of TSA and the jury may have access to such transcripts.
  18                 26.    If SSI is disclosed other than as authorized by this Order,
  19   the Party or person responsible for the unauthorized disclosure, and any other
  20   Party, person, firm or entity who is subject to this Order and learns of the
  21   unauthorized disclosure, shall immediately bring such disclosure to the
  22   attention of the Court and TSA.
  23                 27.    The Party or person responsible for the unauthorized
  24   disclosure shall make every effort to obtain the return of the SSI (including,
  25   without limitation, from the person to whom the unauthorized disclosure was
  26   made and from any other person to whom SSI was transmitted as a direct or
  27   indirect result of the unauthorized disclosure) and to prevent further disclosure
  28
                                                -7-              Case No. 5:17-cv-1065 DSF AS
                              TRIAL PROTECTIVE ORDER FOR MATERIALS
                           CONSTITUTING SENSITIVE SECURITY INFORMATION
Case 5:17-cv-01065-DSF-AS Document 247 Filed 10/06/20 Page 8 of 11 Page ID #:5062




   1   on its own part or on the part of any person to whom the unauthorized
   2   disclosure was made.
   3                28.    In the event the parties dispute TSA’s designation of
   4   information as SSI they shall meet and confer with TSA in an effort to resolve
   5   the dispute prior to filing a petition for review of TSA’s SSI designations in a
   6   United States Court of Appeals pursuant to 49 U.S.C. § 46110.
   7                29.    At the conclusion of the Trial, all copies of SSI Exhibits and
   8   SSI Trial Materials provided to the Court and the members of the jury during
   9   the Trial shall be collected by the parties’ counsel and destroyed or stored in a
  10   secured container until the conclusion of the case, including any appellate
  11   proceedings, after which such documents shall be destroyed. All documents
  12   subject to this Order in the possession of Plaintiff and Plaintiff’s counsel and
  13   experts shall be returned to counsel for Delta Air Lines within 60 days of
  14   termination of this litigation, including any appellate proceedings, or shall be
  15   certified in writing to have been destroyed by plaintiffs’ counsel and experts.
  16                30.    Each Party shall provide its log of SSI Exhibits and SSI
  17   Trial Materials to TSA and shall certify that all hard copies of all SSI Exhibits
  18   and SSI Trial Materials have been destroyed. Each Party may maintain the
  19   original and two (2) copies of each SSI Exhibit or SSI Trial Materials until the
  20   conclusion of the case, including any appellate proceedings. Following the
  21   conclusion of the case, including any appellate proceedings, each Party shall
  22   certify to TSA that it has destroyed or returned to TSA all SSI Exhibits and SSI
  23   Trial Materials, and any other SSI in its possession to which the Party gained
  24   access under this Order.
  25                31.    The obligation of the Parties and Covered Persons to protect
  26   SSI from unauthorized disclosure pursuant to the applicable statutes,
  27   regulations and this Order shall continue beyond the conclusion of the case,
  28   including any appellate proceedings.
                                               -8-              Case No. 5:17-cv-1065 DSF AS
                             TRIAL PROTECTIVE ORDER FOR MATERIALS
                          CONSTITUTING SENSITIVE SECURITY INFORMATION
Case 5:17-cv-01065-DSF-AS Document 247 Filed 10/06/20 Page 9 of 11 Page ID #:5063




   1               32.    Nothing contained herein alters or affects in any manner a
   2   Covered Person’s obligations and duties as set forth in 49 C.F.R. Part 1520.
   3         IT IS SO STIPULATED.
   4

   5
       Date: October 6, 2020           OBAGI LAW GROUP, P.C.
   6

   7                                                /s/ Zein E. Obagi, Jr.
   8                                         By: _____________________________
                                                         Zein E. Obagi, Jr.
   9                                                     Hee J. Kim, Of Counsel
  10
                                                         Tara Hattendorf
                                                   Attorneys for Plaintiff
  11                                               ATEF BANDARY
  12   Date: October 6, 2020           CODDINGTON, HICKS, & DANFORTH
  13                                                /s/ Richard G. Grotch
  14
                                             By: _____________________________
  15                                                    Richard G. Grotch
                                                        Attorneys for Defendant
  16                                               DELTA AIR LINES, INC.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                              -9-              Case No. 5:17-cv-1065 DSF AS
                            TRIAL PROTECTIVE ORDER FOR MATERIALS
                         CONSTITUTING SENSITIVE SECURITY INFORMATION
Case 5:17-cv-01065-DSF-AS Document 247 Filed 10/06/20 Page 10 of 11 Page ID #:5064




    1
                                   ORDER ON STIPULATION

    2                Good cause appearing for the order set forth above, this Court hereby
    3
        orders that the foregoing Stipulation and Trial Protective Order shall become the order
    4

    5   of this Court henceforth. The procedures outlined in the aforementioned Stipulation

    6   shall be followed by the parties.
    7
              IT IS SO ORDERED.
    8
        DATED: October 6, 2020
    9

   10                                          Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                -10-             Case No. 5:17-cv-1065 DSF AS
                              TRIAL PROTECTIVE ORDER FOR MATERIALS
                           CONSTITUTING SENSITIVE SECURITY INFORMATION
Case 5:17-cv-01065-DSF-AS Document 247 Filed 10/06/20 Page 11 of 11 Page ID #:5065




    1                                          EXHIBIT A
    2             AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
    3          I hereby acknowledge that I have received a copy of the STIPULATION AND
    4   TRIAL PROTECTIVE ORDER FOR MATERIALS CONSTITUTING SENSITIVE
    5   SECURITY INFORMATION in the matter of Atef Bandary v. Delta Air Lines, Inc.,
    6   No. 5:17-cv-01065-DSF-AS. I attest that I am familiar with and will comply with the
    7   standards for access, dissemination, handling, and safeguarding of Sensitive Security
    8   Information (SSI) as set forth in 49 C.F.R. Part 1520 and the Stipulation and Trial
    9   Protective Order for Materials Constituting Sensitive Security Information entered by
   10   the Court in the matter of Atef Bandary v. Delta Air Lines, Inc., No. 5:17-cv-01065-
   11   DSF-AS and agree to be bound by the provisions therein.
   12

   13

   14   Dated:________________                  x_____________________________________
   15                                  Print Name:_________________________
        _________________________________________________________
   16   _______________________________
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
        Bandary v. Delta Air Lines Inc., et al.      -11-              Case No. 5:17-cv-1065 DSF AS
                                  AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
